Opinion by
Tilson, J.
From an examination of the record upon which these cases were submitted it was found that certain of the items consist of silk mufflers, hemmed, imported prior to the British Trade Agreement (T. D. 49753). In accordance therewith they were held dutiable at 60 percent under paragraph 1209. As to the merchandise imported subsequent to the said trade agreement certain of the items in question were held dutiable as follows: (1) silk mufflers, hand-hemmed, not block-printed by hand, at 45 percent under paragraph 1209 and (T. D. 49753); and (2) silk mufflers, not hemmed, not block-printed by hand, at 40 percent under paragraph 1209 and (T. D. 49753) as claimed.